
	
		I
		111th CONGRESS
		2d Session
		H. R. 5299
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2010
			Mr. Pence (for
			 himself, Mrs. McMorris Rodgers,
			 Mr. Lewis of California,
			 Mr. Hensarling, and
			 Ms. Granger) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To temporarily prohibit United States loans to the
		  International Monetary Fund to be used to provide financing for any member
		  state of the European Union.
	
	
		1.Short titleThis Act may be cited as the
			 European Bailout Protection
			 Act.
		2.Temporary
			 prohibition on United States loans to the International Monetary Fund to be
			 used for financing for any member state of the European UnionSection 17 of the Bretton Woods Agreements
			 Act (22 U.S.C. 286e–2) is amended by adding at the end the following:
			
				(e)A loan may not be made under this section
				in a calendar year to enable the Fund to provide financing, directly or
				indirectly, to any member state of the European Union, until the ratio of the
				total outstanding public debt of each such member state to the gross domestic
				product of the member state, as of the end of the most recent fiscal year of
				the member state ending in the preceding calendar year, is not more than 60
				percent.
				.
		3.Temporary United
			 States opposition to International Monetary Fund financing for any member state
			 of the European UnionThe
			 Bretton Woods Agreements Act (22 U.S.C. 286 et seq.) is amended by adding at
			 the end the following:
			
				68.Temporary
				opposition of United States to International Monetary Fund financing for any
				member state of the European UnionThe Secretary of the Treasury shall instruct
				the United States Executive Director at the Fund to use the voice and vote of
				the United States to oppose the provision of financing by the Fund, directly or
				indirectly, to any member state of the European Union in a calendar year, until
				the ratio of the total outstanding public debt of each such member state to the
				gross domestic product of the member state, as of the end of the most recent
				fiscal year of the member state ending in the preceding calendar year, is not
				more than 60
				percent.
				.
		
